Per Curiam.
The answer pleads á perfect defense, and the facts alleged must for all the purposes of the demurrer be taken as true. So considered, the plaintiff has no present right of action for the loan, and no cause of action whatever on the check made without consideration, and for his accommodation. It follows that the interlocutory judgment must be reversed, and judgment ordered on the demurrer in.favor of the defendant, with costs, on payment of which, within 10 days after service of the order to be entered hereon, the plaintiff may, if so advised, withdraw the demurrer, and proceed with the action upon the issues raised by the answer.